Citation Nr: 1637304	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).

2. Entitlement to a compensable rating for headaches prior to October 20, 2014.

3. Entitlement to a rating in excess of 30 percent for headaches since October 20, 2014.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953 and from April 1964 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned in December 2010.  A hearing transcript is associated with the claims file.  The Board previously remanded these claims in July 2010, January 2011, July 2011, and February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows subjective complaints of memory problems but no objective evidence of memory, attention, concentration, or executive function problems; judgment problems; social interaction problems; orientation problems; motor activity problems; or visual or spacial orientation problems.  

2. Prior to October 20, 2014, the evidence did not show headaches with characteristic prostrating attacks.

3. A November 2014 private evaluation shows non-migraine prostrating attacks more frequently than once per month.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2015).

2. The criteria for a compensable rating for headaches prior to October 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2009, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter was sent prior to the RO's final adjudication of his claim.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's TBI and headache disabilities in May 2009, March 2011, February 2012, April 2013, and May 2015.  There is no assertion or indication that the examinations and opinions were inadequate.  Rather, the examiners recorded the subjective symptoms and objective observations and addressed the rating criteria.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) re-adjudicated the claim.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, when analyzing residuals of a TBI, if the disability manifests in two (or more) different disabilities, then two (or more) separate ratings should be assigned.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006); Smith v. Nicholson, 19 Vet. App. 63 (2005); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.124a.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The residual symptoms of the Veteran's TBI have been evaluated under Diagnostic Codes 8045, generally, and 8100, specifically for headaches.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" (Evaluation of TBI).  38 C.F.R. § 4.124a, DC 8045.

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Evaluation of TBI table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.

The Evaluation of TBI table contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total."  The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  38 C.F.R. § 4.124a, DC 8045.

Based on the evidence, the Board finds that the criteria for a rating in excess of 10 percent for residuals of TBI (excluding headaches) have not been met.  See 38 C.F.R. § 4.124a, DC 8045.

The evidence shows subjective complaints of memory problems but no objective evidence of memory, attention, concentration, or executive function problems; judgment problems; social interaction problems; orientation problems; motor activity problems; or visual or spacial orientation problems.  During the May 2009 examination, the Veteran reported memory problems.  The examiner found no objective evidence of problems on testing of memory, attention, concentration, and executive functions.  The examiner also found normal judgment, routinely appropriate social interaction, full orientation, normal motor activity, normal visual special orientation, and the ability to communicate by spoken and written language.  The examiner noted that subjective symptoms do not interfere with workplace or social interactions.  The results of a mini mental state exam were 29 out of 30.  See May 2009 examination.  

During the Board hearing, the Veteran's son reported that the Veteran loses focus and has memory problems that make it difficult to carry on conversations with him and cause him to avoid going out because of embarrassment.  Similarly, the Veteran reported losing his train of thought, forgetting where he is going, forgetting the names of famous people, and keeping to himself because he finds it difficult to follow conversations.  See Board hearing.  The May 2011 examiner recorded one or more neurobehavioral effects that did not interfere with workplace or social interactions, and normal judgment, routinely appropriate social interaction, full orientation, normal motor activity, normal visual spatial orientation, and the ability to communicate by spoken and written language.  The examiner found no emotional/behavioral signs or symptoms identified and no known mental disorder.  The examiner noted the Veteran's complaints of mild memory impairment but found no objective evidence of memory, attention, concentration, or executive function abnormalities.  The results of the mini-mental state exam were 30 out of 30.  The examiner concluded that memory complaints were not residuals of TBI.

The February 2012 examiner recorded no complaints of impairment of memory, attention, concentration, or executive functions, normal judgment, routinely appropriate social interactions, full orientation, normal motor activity, and normal visual spatial orientation.  The examiner found that subjective symptoms did not interfere with work, instrumental activities of daily living, or social relationships; there were no neurobehavioral effects; and the Veteran was able to communicate by spoken and written language.  The May 2015 examiner recorded no complaints of impairment of memory, attention, concentration, or executive functions; normal judgment; routinely appropriate social interaction, full orientation, normal motor activity, normal visual spatial orientation, no neurobehavioral effects, ability to communicate by spoken and written language, and normal consciousness.  The examiner explained that there were no mental, physical, or neurological conditions attributable to TBI and diagnostic imaging studies of the brain from March 2011 showed only age-related changes.  Again, the Veteran scored 29 out of 30 on the mini-mental state exam.

The Veteran's complaints of memory problems are assigned a level 1 impairment of memory, attention, concentration, and executive function.  The level 2 or 3 under that category require objective evidence of memory problems.  The Board notes that the Veteran's son reported memory problems, but none of the VA examiners found objective evidence of such.  The Board finds the consistency in the four examinations highly probative.  Additionally, none of the examiners found problems with judgment, social interaction, orientation, motor activity, or visual spacial orientation.  The Veteran and his son reported some problems following conversations and avoiding social interactions because of embarrassment.  Although the Board understands the reports of the tolle on the Veteran, these symptoms are described in conjunction with the memory issues.  The record does not show objective evidence of other cognitive impairment.  Based on the table for evaluation of TBI, a level 1 impairment of cognitive function warrants a 10 percent rating, which the RO previously assigned.  See 38 C.F.R. § 4.124a, DC 8045.

The record shows complaints of and treatment for dizzy spells and loss of consciousness.  The Veteran reported that he was treated for a possible seizure disorder.  Indeed, private treatment records show that he was given seizure medication.  Nevertheless, the evidence shows that these syncope episodes are not neurologic in origin.  A March 2011 report of a CT scan notes left frontal scalp laceration and advance age-related involutional changes without evidence of acute intracranial abnormality.  A private provider in March 2011 gave an assessment of recurrent episodic loss of consciousness.  Those private records included literature on syncope as secondary to heart problems.  In March and April 2011, the Veteran and his wife wrote that he had episodes where he passed out and was incontinent of urine when his blood pressure was "dangerously high."  The February 2012 examiner wrote that while there was no etiology for syncope episodes, seizures had been ruled out by treating providers and these symptoms could not be related to TBI because they began much later.  The May 2015 examiner also noted the Veteran's extensive cardiac history and 10 to 15 episodes of passing out but that no neurologic cause was found for those episodes.  The March 2011 and February 2012 examiners and March 2011 private provider noted that episodes often accompanied severe headaches.  Common sense suggests that both the severe headaches and syncope episodes could be the result of the same underlying issue, like a heart problem.  

The weight of the evidence is against finding that these syncope episodes or loss of consciousness are related to TBI.  The Veteran is being compensated for his reported memory problems and headaches.  There is no evidence of other cognitive or physiological problems and VA examiners did not diagnose any associated mental health disability that could be separately rated under 38 C.F.R. § 4.130.  See March 2011, April 2013, and May 2015 examinations.  A rating in excess of 10 percent for TBI is not warranted based on the Veteran's symptoms.  See 38 C.F.R. § 4.124a, DC 8045. 

Headaches

The evidence shows headaches associated with TBI, which are rated separately.  See 38 C.F.R. § 4.124a, DC 8045.  Diagnostic Code 8100 addresses migraines and provides for a 30 percent rating for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months and a maximum, 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

After a review of the record, the Board finds that the criteria for a compensable rating for headaches prior to October 20, 2014 have not been met.  See 38 C.F.R. § 4.124a, DC 8100.

Prior to October 20, 2014, the evidence does not show headaches with prostrating attacks.  The May 2009 examiner recorded daily tension-type headaches with medication and occasional nausea but that the Veteran was functional during a headache and had no photophobia or phonophobia.  During the Board hearing, the Veteran reported having "migraines" two to three times per week and that when headaches got really bad, he passed out.  The passing out episodes were addressed above and will not be revisited in the headache analysis.  The March 2011 examiner noted headaches with throbbing pain lasting 10 to 12 hours and occurring two to three times per week with nausea but no vomiting.  The examiner found that the headaches were not prostrating and that ordinary activity was possible.  The Veteran was not on continuous medication but took medications as needed, "PRN."  The February 2012 examiner diagnosed posttraumatic headaches and noted pulsating headaches three to four times per week without nausea, photophobia, or phonophobia.  The examiner did not find evidence of migraine or non-migraine prostrating attacks.  The April 2013 examiner recorded pulsating or throbbing head pain on both sides with nausea and vomiting but did not find evidence of migraine or non-migraine prostrating attacks.  

The multiple examiners did not document prostrating attacks, which are required for a compensable rating under Diagnostic Code 8100.  The 2009 and 2011 examiner specifically noted that the Veteran experienced pain but functional activity was possible during a headache.  The Veteran did not report during this period that he was unable to function during headaches.  An undated and unsigned letter was associated with the claims file in August 2011.  The letter reads that the author believes that the Veteran's headaches should be evaluated 30 percent disabling.  This letter is not probative to the Veteran's disability rating because it cannot be authenticated; it is unknown by whom the letter was written or whether that person was a healthcare provider.  The evidence does not show prostrating attacks prior to October 20, 2014, and a compensable rating is not appropriate.  See 38 C.F.R. § 4.124a, DC 8100.    

On a November 2014 disability benefits questionnaire, a private provider diagnosed migraines with medication, constant head pain, and non-migraine prostrating attacks more frequently than once per month.  Based on this finding, the RO assigned the Veteran a 30 percent rating for headaches; however, the May 2015 examiner explained that the headache disorder did not meet the required criteria for migraines or tension-type headache and was not disabling, causing functional impairment, or impacting the ability to work.  The examiner diagnosed unspecified headaches with constant head pain, pulsating, and throbbing head pain treated with medication and noted no non-headache symptoms, photophobia, or phonophobia.  The Board will not disturb the 30 percent rating or effective date of October 20, 2014 and reserves the issue of entitlement to a rating in excess of 30 percent to be addressed on remand. 

The Board considered all potential diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but, the evidence does not show symptoms that could be rated under additional codes.  38 C.F.R. § 4.124a.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's TBI and headache disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address cognitive physiological and psychological symptoms of TBI and the frequency and severity of headaches. The Veteran did not report any other symptoms.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

A rating in excess of 10 percent for TBI is denied.

A compensable rating prior to October 20, 2014, for headaches is denied.


REMAND

An addendum opinion is needed to address the economic impact of headaches and other service-connected disabilities.  The VA examiners in February 2012 and April 2013 found that headaches could have an impact on the Veteran's work because he would have trouble concentrating when he had headaches.  The provider in November 2014 marked "yes" that the Veteran's headache condition impacted his ability to work but did not elaborate on the extent of such an effect.  The May 2015 VA examiner found that the headaches would not cause an impact on work.  The Veteran retired after over 20 years with a telephone company and has not been working during the appeal period.  See TDIU application.  It is unclear how the Veteran's headaches or TBI would affect his employment.  As such, that issue should be addressed on remand along with the issue TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any pertinent, outstanding VA treatment records.

2. Then, schedule the Veteran for an examination for his headaches and forward the claims file to the examiner to address the following:

a. Measure and record the current subjective and objective symptoms of headaches.  Discuss what effects, if any, the Veteran's headaches could have on his employment.

b. Review the claims file and discuss how the service-connected TBI, hearing loss, and tinnitus could affect his employability.  What kinds of impairments would he face?  Would the Veteran be able to complete work similar to his past work at a telephone company?

Provide rationale for any conclusions.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. If appropriate, refer the claim to the Director of Compensation service for consideration of TDIU.

4. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


